Case 14-11514-amc     Doc 45   Filed 01/30/19 Entered 01/30/19 05:35:58          Desc Main
                               Document     Page 1 of 1




                                          Certificate Number: 03088-PAE-DE-032225139
                                          Bankruptcy Case Number: 14-11514


                                                        03088-PAE-DE-032225139




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 29, 2019, at 9:00 o'clock PM CST, Richard D Levy
completed a course on personal financial management given by internet and
telephone by Debt Education and Certification Foundation, a provider approved
pursuant to 11 U.S.C. § 111 to provide an instructional course concerning
personal financial management in the Eastern District of Pennsylvania.




Date:   January 29, 2019                  By:      /s/Doug Tonne


                                          Name: Doug Tonne


                                          Title:   Counselor
